Name: Commission Regulation (EEC) No 968/88 of 12 April 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/10 Official Journal of the European Communities 14. 4. 88 COMMISSION REGULATION (EEC) No 968/88 of 12 April 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation '(EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 15 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 April 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. (2 OJ No L 355, 17. 12. 1987, p. 19 . 14. 4. 88 Official Journal of the European Communities No L 96/ 1 1 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 39,89 1 733 316,95 82,81 280,92 6 592 30,98 61 438 92,94 26,43 1.20 0702 00 10 0702 00 90 Tomatoes 83,13 3 612 660,49 172,57 585,42 13 737 64,56 128 029 193,68 55,08 1.30 0703 10 19 Onions (other than sets) 22,88 994 181,83 47,50 161,16 3 782 17,77 35 247 53,32 15,16 1.40 0703 20 00 Garlic 161,31 7010 1 281,65 334,86 1 135,97 26 657 125,29 248 432 375,83 106,88 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 . 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 117,51 5 107 933,65 243,93 827,53 19 419 91,27 180 978 273,79 77,86 1.100 ex 0704 90 90 Chinese cabbage 108,79 4 728 864,38 225,84 766,13 17 978 84,49 167 549 253,47 72,08 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 113,34 4 926 900,56 235,29 798,19 18 730 88,03 174 562 264,08 75,10 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 26,38 1 146 209,64 54,77 185,81 4 360 20,49 40 636 61,47 17,48 1.140 ex 0706 90 90 Radishes 73,44 3 192 583,54 152,46 517,21 12 137 57,04 113 113 171,12 48,66 1.150 0707 00 1 1 0707 00 19 Cucumbers 84,20 3 659 668,99 174,78 592^5 13914 65,39 129 675 196,17 55,79 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 128,80 5 598 1 023,40 267,38 907,07 21 285 100,04 198 374 300,10 85,34 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 174,20 7 570 1 384,07 361,62 1 226,74 28 787 135,30 268 284 405,87 115,42 1.180 ex 0708 90 00 Broad beans 40,54 1 762 322,17 84,17 285,55 6 700 31,49 62 448 94,47 26,86 1.190 0709 10 00 Globe artichokes 75,10 3 263 596,69 155,90 528,86 12410 58,33 115661 174,97 49,76 1.200 1.200.1 ex 0709 20 00 Asparagus  green 260,97 11 342 2 073,52 541,75 1 837,83 43 127 202,70 401 926 608,04 172,91 1.200.2 ex 0709 20 00  other 369,85 16 074 2 938,57 767,77 2 604,55 61 119 287,26 569 606 861,72 245,06 1.210 0709 30 00 Aubergines (egg-plants) 79,26 3 444 629,76 164,54 558,18 13 098 61,56 122 072 184,67 52,51 1.220 ex 0709 40 00 Celery stalks and leaves 44,64 1 940 354,70 92,67 314,38 7 377 34,67 68 755 104,01 29,58 1.230 0709 51 30 Chantarelles 380,81 16 444 3 035,75 791,09 2 634,74 60 745 294,66 570 911 890,27 264,14 1.240 0709 60 10 Sweet peppers 144,84 6 294 1 150,81 300,67 1 020,00 23 935 112,50 223 070 337,46 95,97 1.250 0709 90 50 Fennel 26,49 1 151 210,51 55,00 186,59 4 378 20,57 40 806 61,73 17,55 1.260 0709 90 70 Courgettes 29,84 1 296 237,09 61,94 210,14 4 931 23,17 45 958 69,52 19,77 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 86,60 3 752 685,31 179,12 610,30 14416 67,02 133 023 201,41 58,26 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 50,95 2 199 403,00 105,23 354,76 8 384 39,58 77 493 118,17 35,46 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 56,41 2 451 448,25 117,11 397,29 9 323 43,81 86 887 131,44 37,38 2.30 ex 0804 30 00 Pineapples, fresh 53,47 2 323 424,84 111,00 376,55 8 836 41,53 82 350 124,58 35,42 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 164,08 7 131 1 303,72 340,62 1 155,53 27 116 127,44 252 71 1 382,31 108,72 2.50 ex 0804 50 00 Guavas and mangoes, fresh 233,96 10 168 1 858,87 485,67 1 647,57 38 662 181,71 360 318 545,10 155,01 2.60 2.60.1 0805 10 11 080510 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 42,47 1 845 337,43 88,16 299,07 7018 32,98 65 407 98,95 28,14 No L 96/ 12 Official Journal of the European Communities 14. 4. 88 Code CM code Description ¢ Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates , Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 36,52 1 587 290,21 75,82 257,22 6 036 28,37 56 254 85,10 24,20 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 38,56 1 670 305,14 79,75 271,74 6418 29,84 59 230 89,68 25,94 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 91,01 3 945 721,88 188,47 639,83 15 070 70,50 139 458 211,7.1 61,27 2.70.2 ex 0805 20 30 Monreales and Satsumas 68,91 2 995 547,57 143,06 485,33 11 389 53,52 106 141 160,57 45,66 2.70.3 ex 0805 20 50 Mandarins and Wilkings 90,81 3 946 721,51 188,51 639,50 15 006 70,53 139 856 211,57 60,17 2.70.4 ex 0805 20 70 Tangerines and others 70,60 3 068 560,99 146,57 497,22 11 667 54,84 108 740 164,50 46,78 I ex 0805 20 90 Il\\IlIIII Il IIII 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 36,35 1 579 288,83 75,46 256,00 6 007 28,23 55 986 84,69 24,08 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 121,19 5 267 962,91 251,58 853,46 20 027 94,13 186 648 282,36 80,30 2.90 IlGrapefruit, fresh : Il IIIlI IIIIIl 2.90.1 ex 0805 40 00  white 38,60 1 677 306,69 80,13 271,83 6 378 29,98 59 449 89,93 25,57 2.90.2 ex 0805 40 00  pink 57,91 2 517 460,16 120,22 407,86 9 570 44,98 89 197 134,94 38,37 2.100 0806 10 11 Table grapes 134,49 5 845 1 068,62 279,20 947,15 22 226 104,46 207 139 313,36 89,11 0806 10 15 Il II 0806 10 19 I I Il II IIIIIlIl 2.110 0807 10 10 Water-melons 59,61 2 590 473,63 123,74 419,79 9 851 46,30 91 807 138,89 39,49 2.120 Melons (other than water ­ melons) l | I II 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel" de Sapo, Rochet, Tendral 85,62 3 721 680,34 177,75 603,01 14 150 66,50 131 876 199,50 56,73 2.120.2 ex 0807 10 90  Other 152,23 6616 1 209,51 316,01 1 072,02 25 156 118,23 234 448 354,68 100,86 2.130 0808 10 91 Apples 61,20 2 659 486,27 127,05 431,00 10 114 47,53 94 258 142,59 40,55 I 0808 10 93 IlIIIlIl liIIII &gt; 0808 10 99IIIlIl!!IlIIIl IIIIII 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 64,24 2 792 510,42 133,36 452,40 10616 49,89 98 940 149,68 42,56 2.150 0809 10 00 Apricots 121,16 5 229 958,33 250,23 843,61 19 937 94,12 184 276 281,02 84,33 2.160 0809 20 10 0809 20 90 Cherries 115,53 4 978 911,55 240,12 799,31 18 105 89,61 173 756 270,27 80,21 2.170 ex 0809 30 00 Peaches 187,59 8 132 1 487,87 388,45 1 318,75 31 061 145,31 2&amp;7 436 436,36 126,30 2.180 ex 0809 30 00 Nectarines 252,79 10 986 2 008,49 524,76 1 780,19 41 774 196,34 389 321 588,98 167,49 2.190 0809 40 1 1 0809 40 19 Plums 124,96 5 430 992,85 259,40 879,99 20 650 97,05 192 452 291,14 82,79 2.200 0810 10 10 0810 10 90 Strawberries 200,64 8 720 1 594,20 416,52 1 412,99 33 157 155,84 309 016 467,49 132,94 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 155,23 6 688 1 240,23 322,25 1 074,37 24 633 120,26 232 567 362,70 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 175,32 7619 1 392,96 363,94 1 234,62 28 972 136,17 270 008 408,47 116,16 2.230 ex 0810 90 90 Pomegranates 51,26 2 2+3 406,77 105,84 357,82 8 456 39,85 77 884 118,89 35,56 2.240 ex 0810 90 90 Khakis 168,48 7 322 1 338,67 349,76 1 186,51 27 843 130,86 259 485 392,55 111,63 2.250 ex 0810 90 90 Lychees 179,04 7 761 1 420,05 370,75 1 258,64 29 645 138,69 274 333 416,47 120,54